Title: General Orders, 3 March 1779
From: Washington, George
To: 



Head-Quarters Middle-Brook Wednesday March 3rd 1779.
Parole Languedoc—C. Signs Lora—Lidd—


The General Court Martial whereof Colonel Hall is President is dissolved; at which court February 23rd—Lieutt Person of the 6th Virginia regiment was tried for “unofficerlike conduct in being absent from his patrole and thereby suffering the enemy to surprize and take his men at Woodbridge on the morning of the ninth of February last.”
After mature deliberation the Court are of opinion he is guilty of the charge exhibited against him being a breach of the 5th Article, 18th Section of the Articles of War & sentence him to be reprimanded in general orders.
The General is sorry to be obliged to declare that he thinks the sentence inadequate to the offence.

The strictest punctuality in patrole duty is of such essential importance, and a surprize from any neglect or irregularity in an officer is always so disgraceful, often so pernicious, that it should never fail to incur the severest penalty.